 Case 2:19-cr-00021-RJJ-MV ECF No. 42, PageID.150 Filed 08/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

UNITED STATES OF AMERICA,                                   Case No. 2:19-cr-21

                     Plaintiff,                             Hon. Robert J. Jonker
                                                            Chief U.S. District Judge
       v.

RICHARD ERIC BURDEN,

                     Defendant.
                                          /

                                  ORDER OF DETENTION

       Defendant Richard Burden appeared before the undersigned by video conference with

Defendant’s consent on August 2, 2021, for an initial appearance after his arrest on the

Probation Petition for Offender Under Supervision. (ECF No. 34.) Burden was advised of

his rights and the alleged violations, as required by Fed. R. Crim. P. 32.1. Attorney Beth

LaCosse was appointed to represent Burden.

       Defendant reserved the right to a detention hearing. Once Defense counsel has had

an opportunity to discuss these violations with Defendant, she will contact the Court to ask

for a detention, preliminary or final revocation hearing.

       Accordingly, the Court orders Defendant Burden detained pending further

proceedings.

       IT IS ORDERED.

Date: August 5, 2021                            /s/Maarten Vermaat
                                              MAARTEN VERMAAT
                                              U.S. MAGISTRATE JUDGE
